In an action to declare that defendant is obligated to appear for and defend plaintiff, its insured, in certain negligence actions, the defendant appeals from (1) an order of the Supreme Court, Orange County, entered October 11, 1977, which granted the plaintiff’s motion for summary judgment and (2) a judgment of the same court, dated November 3, 1977, which, inter alia, directed that it (a) defend plaintiff in the negligence actions and (b) pay any judgment recovered against plaintiff to the limit of the policy. Judgment and order reversed, with one bill of $50 costs and disbursements to cover both appeals, and motion for summary judgment denied. There are several substantial issues of fact, inter alia, whether defendant-appellant assumed coverage and whether it effectively disclaimed such coverage, which preclude a summary disposition of this case. Martuscello, J. P., Latham, Damiani and Rabin, JJ., concur.